BASCHAB, Judge,
concurring in part and dissenting in part.
I concur with that portion of this court’s unpublished memorandum that affirms the appellant’s conviction. However, I must respectfully dissent from that portion that affirms his sentence. During the sentencing hearing, the appellant proceeded without counsel. However, the trial court did not advise him about the dangers and disadvantages of self-representation, as re*668quired by Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), and that he had the right to withdraw his waiver of his right to counsel at any time during the hearing, as required by Rule 6.1(b), Ala. R.Crim. P. Therefore, this court should remand this case for a new sentencing hearing. See Farid v. State, 720 So.2d 998 (Ala.Crim.App.1998); Hairgrove v. State, 680 So.2d 946 (Ala.Crim.App.1995), cert. denied, 680 So.2d 947 (Ala.1996).